DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant's arguments filed 10/27/220 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… a system memory that is coupled to central processing unit (CPU) and stores a CPU page table, and a parallel processing unit (PPU) memory that is coupled to a PPU and stores a PPU page table, where the CPU and the PPU are separate processing entities. Amended claim 1 further recites that the PPU transmits a first fault buffer entry to a fault buffer stored in the system memory in Ronen discloses only a single processor 102, and the N order buffers 136 to 138 are stored within this single processor 102, not in a separate memory that is coupled to the processor 102; Ronen do not disclose N order buffers 136 to 38 are associated with or store information generated by a different processor than the processor 102; Deming fail to make up for the deficiencies of Ronen as nowhere do the cited portions of Deming disclose that a fault buffer would be stored in a memory coupled to one of the processors, such as the CPU, but store only fault buffer entries generated by a different processor, such as the PPU; and Schimmel fail to make up for the deficiencies of Ronen as nowhere does Schimmel disclose or otherwise suggest the use of a fault buffer, where such a fault buffer would be stored, or what kind of fault buffer entries the fault buffer would store; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, the examiner is relying on Ronen’s teach/suggesting of a fault buffer (e.g. associated with N order buffers 136 to 138 in Figure 1, where each of the N order buffers include page fault status indication for a corresponding core) being separate from a processing unit, such as a core (e.g. Fig. 1, ref. 106) (i.e. fault buffer would be in a separate memory that is coupled to the processing unit/core); therefore, Ronen would teach/suggest that the N order buffers 136 to 138 in Figure 1 are associated with or store information generated Ronen’s above disclosure with the other cited prior art references, the resulting combination of the references would further teach/suggest applicant’s claimed features.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 10 and 17, the examiner will also apply the above response for independent claim 1 towards independent claims 10 and 17.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 6-9, 10, 12, and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleming et al. (US patent 6,961,840) in view of Deming et al. (US Pub.: 2011/0072235), Ginzburg et al. (US Pub.: 2014/0304559), Ronen et al. (US Pub.: 2013/0268804), and Schimmel (US Patent 6,105,113).

As per claim 1, Fleming teaches/suggests a system comprising: a central processing unit (CPU) (Fig. 1, ref. 102); one or more memories storing a CPU page table (e.g. equate to HWPFT and SWPFT); execute a first instruction that is associated 
Fleming does not teach the system comprising: 
comprising a CPU memory management unit (MMU);
a system memory that is coupled to the CPU and stores;
a parallel processing unit (PPU) comprising a PPU MMU, a first streaming multiprocessor, and a second streaming multiprocessor, wherein the CPU and the PPU are separate processing entities;
a PPU memory that is coupled to the PPU and stores a PPU page table, wherein the PPU:
operating according with the PPU page table stored in the PPU memory;
transmit a first fault buffer entry to a fault buffer stored in the system memory in association with the PPU page tables stored in the PPU memory, 
wherein the fault buffer stored in the system memory stores fault buffer entries that are received from only the PPU and are associated with page faults generated by PPU, the fault buffer including both the first fault buffer entry and a second fault buffer entry at a first point in time, the first fault buffer entry including an indication that the first streaming multiprocessor caused a corresponding page fault, and the second fault buffer entry including an indication that the second streaming multiprocessor caused a corresponding page fault. 
Deming teaches/suggests a system comprising: a parallel processing unit (PPU) (Fig. 2, ref. 202(0) to 202(U-1)) comprising a PPU MMU (Fig. 2, ref. 328), a first streaming multiprocessor (e.g. first one of the SPM 310 of Fig. 3A), and a second streaming multiprocessor (e.g. second one of the SPM 310 of Fig. 3A), wherein the CPU (e.g. Fig. 1, ref. 102) and the PPU (e.g. Fig. 1, ref. 112 and Fig. 2, ref. 202(0)-202(U-1)) are separate processing entities; a PPU memory (e.g. Fig. 2, ref. 204(0) - 204(U-1)) that is coupled to the PPU (e.g. Fig. 2, ref. 202(0)-202(U-1)), wherein the PPU: operating according with the PPU page table; operating in association with the PPU page table, that are received from only the PPU and are associate with the PPU, the system including the first streaming multiprocessor and the second streaming multiprocessor (Fig. 1-3A; and [0022]-[0050]).
Ginzburg teaches/suggests a system comprising: comprising a CPU memory management unit (MMU) ([0035]); transmit a first fault buffer entry to a fault buffer stored in the system memory (e.g. as the multiple page faults would have been located at the corresponding fault buffer that is stored in the system memory), wherein the fault buffer stored in the system memory stores fault buffer entries received and are associated with page faults ([0004]-[0005]; [0034]-[0038]; and [0107]-[0114]), by combining the multiple page faults being processed together with Fleming’s page fault transmission in association with the first processing entity and Deming’s PPU architecture, the resulting combination of the references further teaches/suggests the above claimed features. 
Ronen teaches/suggests a system comprising: received from a processing module and are associated with page faults generated by the processing module (e.g. 
Schimmel teaches/suggests a system comprising: a system memory that is coupled to the CPU and stores (e.g. associated with page table being stored in main/system memory, wherein main memory is associated with processor/CPU); a memory that stores a PPU page table (e.g. by combining main memory that is associated with processing module for storing page table with Fleming, Deming, Ginzburg and Ronen’s PPU architecture, the resulting combination of the references would further teach/suggest the above claimed features for storing the PPU page table in the PPU’s main memory), being stored in the PPU memory (e.g. by combining main memory that is associated with processing module for storing page table with Fleming, Deming, Ginzburg and Ronen’s PPU architecture, the resulting combination of the Fleming, Deming, Ginzburg and Ronen’s PPU architecture, the resulting combination of the references would further teach/suggest the above claimed features as the PPU page table is stored in the PPU’s main memory) (Fig. 2-3; col. 5, ll. 62-66; col. 5, l. 60 to col. 7, l. 42; and col. 8, l. 4 to col. 9, l. 29).
It would have been obvious for one of ordinary skill in this art, at the time of invention was made, to include Deming’s PPU architecture, Ginzburg’s collective processing of multiple page faults, Ronen’s ACE architecture, and Schimmel’s system memory for storing page table  into Fleming’s page fault resolution for the benefit of reducing workload of the CPU by offloading processing tasks to the PPU (Deming, [0027]), as well as providing the throughput and efficiency advantageous of large pages and highly compressed PTEs, while providing the generality to support poorly compressible PTEs used to describe small buffers (Deming,[0006]-[0007]), significantly improving performance and execution speed (Ginzburg, [0038]), writing smaller and simpler software applications as applications may be written without including event handling modules (Ronen, [0036]), and maintaining consistency between virtual memory address translation that are stored in a TLB with virtual memory address translation that are stored in a memory (Schimmel, col. 5, ll. 51-57) to obtain the invention as specified in claim 1.

As per claim 3, Fleming, Deming, Ginzburg, Ronen and Schimmel teach/suggest all the claimed limitations of claim 1 above, where Fleming, Deming, Ginzburg and Ronen further teach/suggest the system comprising wherein: the first streaming multiprocessor executes the first instruction;  the second streaming multiprocessor executes a second instruction that is associated with a second virtual memory address;  and the PPU MMU determines that the PPU page table does not include a second mapping associated with the second virtual memory address, and, in response, transmit the second fault buffer entry to the fault buffer (Fleming, col. 3, l. 36 to col. 5, l. 15; col. 7, ll. 15-37; Deming, Fig. 1-3A; [0022]-[0050]; Ginzburg, [0004]-[0005]; [0034]-[0038]; [0107]-[0114]; and Ronen, Fig. 1; [0009]; [0023]; [0025]; [0028]; [0034]-[0036]; [0066]; [0071]-[0074]). 

As per claim 6, Fleming, Deming, Ginzburg, Ronen and Schimmel teach/suggest all the claimed limitations of claim 1 above, where Fleming, Deming and Ginzburg further teach/suggest the system wherein the CPU executes a first page fault sequence to resolve a page fault associated with the first fault buffer entry (Fleming, col. 3, l. 36 to col. 5, l. 15; col. 7, ll. 15-37; Deming, Fig. 1-3A; [0022]-[0050]; and Ginzburg, [0004]-[0005]; [0034]-[0038]; [0107]-[0114]). 

As per claim 7, Fleming, Deming, Ginzburg, Ronen and Schimmel teach/suggest all the claimed limitations of claim 6 above, where Fleming, Deming and Ginzburg further teach/suggest the system further comprising a command queue, wherein executing the first page fault sequence includes transmitting one or more commands to the command queue, the one or more commands causing the PPU to execute a first set of operations associated with the first page fault sequence (Fleming, col. 3, l. 36 to col. Deming, Fig. 1-3A; [0022]-[0050]; and Ginzburg, [0004]-[0005]; [0034]-[0038]; [0107]-[0114]), wherein it would have been obvious for utilizing commands to resolve the batch/group of page faults. 
 
As per claim 8, Fleming, Deming, Ginzburg, Ronen and Schimmel teach/suggest all the claimed limitations of claim 7 above, where Fleming, Deming and Ginzburg further teach/suggest the system comprising wherein the PPU further includes a copy engine that executes the first set of operations (e.g. functionally equated to the reloading of the mapping, wherein mapping would obviously be reloaded/copied via the corresponding copy engine) (Fleming, col. 3, l. 36 to col. 5, l. 15; col. 7, ll. 15-37; Deming, Fig. 1-3A; [0022]-[0050]; and Ginzburg, [0004]-[0005]; [0034]-[0038]; [0107]-[0114]). 
 
As per claim 9, Fleming, Deming, Ginzburg, Ronen and Schimmel teach/suggest all the claimed limitations of claim 8 above, where Fleming, Deming and Ginzburg further teach/suggest the system comprising wherein the copy engine executes a first operation included in the first set of operations to modify the PPU page table to include the first mapping (e.g. functionally equated to the reloading of the mapping) (Fleming, col. 3, l. 36 to col. 5, l. 15; col. 7, ll. 15-37; Deming, Fig. 1-3A; [0022]-[0050]; and Ginzburg, [0004]-[0005]; [0034]-[0038]; [0107]-[0114]). 



As per claims 17-20, claims 17-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1, 6-7 and 9.

As per claim 21, Fleming, Deming, Ginzburg, Ronen and Schimmel teach/suggest all the claimed limitations of claim 1 above, where Fleming, Deming, Ginzburg, Ronen and Schimmel further teach/suggest the system comprising wherein the PPU comprises a plurality of streaming multiprocessors that includes the first streaming multiprocessor and the second streaming multiprocessor, and each fault buffer entry included in the plurality of fault buffer entries comprises an indication of which streaming multiprocessor included in the plurality of streaming multiprocessors caused a corresponding page fault (Fleming, col. 3, l. 36 to col. 5, l. 15; col. 7, ll. 15-37; Deming, Fig. 1-3A; [0022]-[0050]; Ginzburg, [0004]-[0005]; [0034]-[0038]; [0107]-[0114]; Ronen, Fig. 1; [0009]; [0023]; [0025]; [0028]; [0034]-[0036]; [0066]; [0071]-[0074]; and Schimmel, Fig. 2-3; col. 5, ll. 62-66; col. 5, l. 60 to col. 7, l. 42; col. 8, l. 4 to col. 9, l. 29), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features as the page fault that is caused by the corresponding streaming processor is resolved.
 
Fleming, Deming, Ginzburg, Ronen and Schimmel teach/suggest all the claimed limitations of claim 1 above, where Fleming, Deming, Ginzburg, Ronen and Schimmel further teach/suggest the system comprising wherein a fault handler executed by the CPU resolves page faults associated with one or more fault buffer entries stored in the fault buffer by issuing commands that are transmitted to the PPU and cause the PPU to execute a copy engine that resolves the page faults (Fleming, col. 3, l. 36 to col. 5, l. 15; col. 7, ll. 15-37; Deming, Fig. 1-3A; [0022]-[0050]; Ginzburg, [0004]-[0005]; [0034]-[0038]; [0050]; [0107]-[0114]; Ronen, Fig. 1; [0009]; [0023]; [0025]; [0028]; [0034]-[0036]; [0066]; [0071]-[0074]; and Schimmel, Fig. 2-3; col. 5, ll. 62-66; col. 5, l. 60 to col. 7, l. 42; col. 8, l. 4 to col. 9, l. 29), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features as the page fault that is caused by the corresponding streaming processor is resolved by retrieving the corresponding page.

Claims 4-5 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleming et al. (US patent 6,961,840) in view of Deming et al. (US Pub.: 2011/0072235), Ginzburg et al. (US Pub.: 2014/0304559) Ronen et al. (US Pub.: 2013/0268804), and Schimmel (US Patent 6,105,113) as applied to claims 3 and 12 above, and further in view of Sharp et al. (US Pub.: 2014/0075060).

As per claim 4, Fleming, Deming, Ginzburg, Ronen and Schimmel teach/suggest all the claimed limitations of claim 3 above, where Fleming, Deming and Ginzburg further teach/suggest the system comprising wherein: the first streaming multiprocessor Fleming, col. 3, l. 36 to col. 5, l. 15; col. 7, ll. 15-37; Deming, Fig. 1-3A; [0022]-[0050]; and Ginzburg, [0004]-[0005]; [0034]-[0038]; [0107]-[0114]). 
Fleming, Deming, Ginzburg, Ronen and Schimmel do not expressly teach the system comprising operation stalls.
Sharp teaches a system comprising operation stalls (e.g. stall as operation is halted) ([0024]-[0026]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Sharp’s system halting into Fleming, Deming, Ginzburg, Ronen and Schimmel’s page fault handling for the benefit of properly ensuring that page fault is resolved before continuing the faulted operation, as well as reducing the cause of page fault via “look ahead” functionality (Sharp, [0024] and [0026]) to obtain the invention as specified in claim 4.

As per claim 5, Fleming, Deming, Ginzburg, Ronen, Schimmel and Sharp teach all the claimed limitations of claim 4 above, where Fleming, Deming, Ginzburg and Sharp further teach the system comprising wherein the first streaming multiprocessor resumes execution and attempts to execute the first instruction again, and the second streaming multiprocessor resumes execution and attempts to execute the second instruction again (Fleming, col. 3, l. 36 to col. 5, l. 15; col. 7, ll. 15-37; Deming, Fig. 1-Ginzburg, [0004]-[0005]; [0034]-[0038]; [0107]-[0114] and Sharp, [0024]-[0026]). 
 
As per claims 13-14, claims 13-14 are rejected in accordance to the same rational and reasoning as the above rejection of claims 4-5.

II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 3-10 and 12-22 have received a first action on the merits and are subject of a first action non-final.

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        April 01, 2021